DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments with respect to the claims have been considered and are not persuasive.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-5, 7-17, 20-22, and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 22 recite “providing at least one flight control signal to one or more control surfaces of at least one of the first aircraft or the second aircraft to adjust a relative 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-5, 7-17, 20-22, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 16, the phrase “flight control signal” is unclear if the signal is the same or different from the signal in line 14.
Regarding claim 1, line 16, the phrase “control surfaces” is unclear if the surfaces are the same or different from the surfaces in line 14.
Regarding claim 13, the phrase “measurements” are unclear if the measurements are the same or different than those in the independent claim.
Regarding claim 17, the phrase “communication link” is unclear if the link is the same or different from claim 16.
Claim 20 recites the limitation "the at least one vortex" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 22, line 13, the phrase “flight control signal” is unclear if the signal is the same or different from the signal in line 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-5, 7-17, 20-22, 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitehead et al. (US 2014/0214243).
Regarding claim 1, Whitehead teaches a method of characterizing airflow for operating aircraft for flight in a close formation, comprising: establishing a communication link between a first aircraft (10) and a second aircraft (20) (exchange of flight data between multiple aircraft (para [0004])), assigning to at least one of the first aircraft or the second aircraft, via the communication link, initial positions relative to one another in the close formation (lead and trailing aircraft (para [0004])), providing flight control input for aligning the first and second aircraft in their respective initial positions (pilot input to establish leading and trailing positions), taking measurements characterizing airflow at the second aircraft (measurements taken at angle of attack vanes on the trailing aircraft) (para [0016] and [0058]) and analyzing the measurements for creating at least one computer model (position module’s (110) estimation of vortex position (212)) (fig. 4) for predicting one or more 3D airflow patterns (30) (vortex includes longitudinal, crosstrack, and vertical coordinates, or three dimensions) (para [0050]); and wherein at least one measurement characterizing airflow is derived from a flight control signal applied to one or more control surfaces of at least one of the first aircraft or the second aircraft (measurements include sideslip angle based on position of 
Regarding claim 2, Whitehead teaches flight control input for aligning the first and second aircraft in their respective initial positions is generated automatically at the first and second aircraft, respectively (controller (100) understood to operate automatically in view of (para [0041])).
Regarding claim 4, Whitehead teaches the measurements include an aircraft angle of attack of the second aircraft (data includes data from angle of attack sensors (para [0012])).
Regarding claim 5, Whitehead teaches the characterizing airflow further includes collecting airflow measurements, at a third aircraft (trailing aircraft (20) includes additional aircraft in view of fig. 1).
Regarding claim 7, Whitehead teaches flight control signal includes changing roll (roll/attitude commands (150) (para [0041])).
Regarding claim 8, Whitehead teaches evaluating formation flight parameters and optimizing aircraft positions to maximize formation flight benefits based on the evaluation (para [0040]).
Regarding claim 9, Whitehead teaches establishing data exchange network between the aircraft and exchanging telemetry data (transferred data (154, 156, 158) understood to be telemetry data in fig. 3).
Regarding claim 10, Whitehead teaches designating roles of leader and follower to aircraft in the close formation (para [0004]).
Regarding claim 11, Whitehead teaches wherein the at least one created computer model comprises a 3D model of a vortex field (30) (vortex includes longitudinal, crosstrack, and vertical coordinates, or three dimensions) (para [0050]).

Regarding claim 13, Whitehead teaches wherein measurements are also taken by the first aircraft (para [0012]).
Regarding claim 14, Whitehead teaches the taking measurements further includes: defining a first target search area relative to the first aircraft (10) (wingtip is the location of the vortex (para [0005])) establishing, for the second aircraft (20), a dithering flight pattern intersecting with the first target search area (initial formation flight (para [0003])) taking measurements characterizing airflow at the second aircraft (20) during the dithering flight pattern, and determining a location of one or more 3D airflow patterns (30) by analyzing the measurements taken at the second aircraft (data (156) used to determine vortex position (212) fig. 4).
Regarding claim 15, Whitehead teaches assigning, to a third aircraft not already flying in close formation with the first aircraft and the second aircraft, an initial position relative to at least one of the first aircraft or the second aircraft (trailing aircraft (20), which includes third aircraft in fig. 1, can approach the vortex from a position outside of the vortex (para [0040])); providing flight control input for aligning the third aircraft in the assigned initial position relative to the first aircraft or the second aircraft (para [0010]) collecting measurements characterizing airflow, by at least one of the second and the third aircraft, for sensing the at least one 3D airflow pattern (vortex (30a, 30b) in fig. 1) and based on the collected measurements, providing flight control input to adjust a relative position between at least two of the first, the second and the third aircraft in the close formation (trailing aircraft flight commands (150)).

Regarding claim 17, Whitehead teaches assignment of an initial position of the third aircraft is transmitted over a communication link between the third aircraft and the first aircraft or the second aircraft (i.e. desired aircraft position (222)) (para [0041])).
Regarding claim 20, Whitehead teaches marking an approximate position of the at least one vortex (position of the vortex defined by equation (5) (para [0050])).
Regarding claim 21, Whitehead teaches the marking comprises emitting radio waves along a streamwise direction behind one or more wingtips of aircraft in the close formation (communication signals from the controller, including vortex (30), can be from radio communication (para [0043])).
Regarding claim 22, Whitehead teaches a method of characterizing airflow for operating aircraft in a close formation flight, comprising: determining initial, relative positions between a first aircraft and a second aircraft lead and trailing aircraft (para [0004])); selecting, for each aircraft, a respective target position within the close formation (desired position based on vortex location) (para [0040]) based on measurements characterizing airflow taken by the second aircraft (measurements taken at angle of attack vanes on the trailing aircraft) (para [0016] and [0058]) and analyzing the measurements for creating at least one computer model (position module’s (110) estimation of vortex position (212)) (fig. 4) for predicting one or more 3D airflow patterns (30) (vortex includes longitudinal, crosstrack, and vertical coordinates, or three dimensions) (para [0050]), wherein the first aircraft leads the second aircraft in the close formation (fig. 2A) and wherein at least one measurement characterizing airflow is derived from a flight control signal applied to one or more control surfaces of at least one of the first aircraft or the second aircraft (measurements include sideslip angle based on position of trailing aircraft aileron) (para [0012]); and providing at 
Regarding claim 26, Whitehead teaches at least one aircraft is a fixed-wing aircraft (fixed wing aircraft in fig. 1).
Regarding claim 28, Whitehead teaches the at least one aircraft is a manned aircraft (i.e. alerts of the vortex position are sent to a pilot) (para [0049]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Whitehead as applied to claim 22 above, and further in view of Pillai et al. (US 9104201).
Regarding claim 27, Whitehead fails to disclose what Pillai teaches, which is at least one aircraft is an unmanned aerial vehicle (the drone (110)) (col. 8, ln. 30).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to have modified Whitehead to incorporate the teachings of Pillai to have the least one aircraft as an unmanned aerial vehicle, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result 
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-5, 7-17, 20-22, and 26-28 have been considered but are moot because of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647